UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1909



PATRICE KEPTCHUME TCHIENGANG,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-194-215)


Submitted:   April 13, 2005                 Decided:   April 27, 2005


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joshua A. Moses, JOSHUA MOSES & ASSOCIATES, Silver Spring,
Maryland, for Petitioner.    Peter D. Keisler, Assistant Attorney
General, Blair T. O’Connor, Senior Litigation Counsel, Shahira M.
Tadross, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Patrice Keptchume Tchiengang, a native and citizen of

Cameroon, petitions for review of a final order of the Board of

Immigration    Appeals     (Board)       affirming   without     opinion      the

immigration    judge’s   denial     of    his   motion    to   reopen   removal

proceedings.    This court’s review of the denial of a motion to

reopen is extremely deferential, and the decision will not be

reversed absent abuse of discretion. Stewart v. INS, 181 F.3d 587,

595 (4th Cir. 1999).       Motions to reopen are disfavored.             INS v.

Doherty, 502 U.S. 314, 323 (1992).           We find no abuse of discretion

in the immigration judge’s conclusion that Tchiengang failed to

establish exceptional circumstances warranting reopening.                  See 8

U.S.C. § 1229a(b)(5)(C)(i), (e)(1) (2000).               Accordingly, we deny

the petition for review.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court    and     argument    would   not    aid   the

decisional process.

                                                               PETITION DENIED




                                     - 2 -